4 A.3d 154 (2010)
CITY OF PHILADELPHIA
v.
WORKERS COMPENSATION APPEAL BOARD (KRIEBEL).
Petition of Patricia Kriebel.
No. 691 EAL 2009.
Supreme Court of Pennsylvania.
September 9, 2010.

ORDER
PER CURIAM.
AND NOW, this 9th day of September, 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the following issue:
Whether the Commonwealth Court's decision to reverse the decision of the Workers' Compensation Appeal Board and reinstate the decision of the Workers' Compensation Judge is supported by substantial competent evidence, given (1) the rebuttable statutory presumption, under Section 301(e) of the Workers' Compensation Act, that Decedent's occupational disease, i.e., hepatitis C, arose out of and in the course of his employment as a firefighter; and (2) the absence of any evidence establishing that Decedent was an intravenous drug user, shared needles, and/or came in contact with contaminated needles.